Exhibit 10.4.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement dated as of the 1st day of November, 2005, between
Bio-Reference Laboratories, Inc, a New Jersey corporation with its principal
place of business at 481 Edward H. Ross Drive, Elmwood Park, New Jersey 07407
(the “Company”) and Richard L. Faherty, residing at 36 Clark Road, Port Jervis,
NY 12771 (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company is primarily engaged in the operation of a clinical
laboratory in northern New Jersey, and

 

WHEREAS, the Company desires to avail itself of the Employee’s knowledge and
experience and to employ the Employee as Director of Information Services on the
terms and conditions hereinafter set forth, and

 

WHEREAS, the Employee desires to be so employed by the Company on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

2.         Term of Employment.  The Company agrees to employ the Employee as
Director of Information Services, or in such other position of comparable status
and responsibility as the Company may from time to time direct and/or desire,
and the Employee agrees to accept such employment with the Company, for a term
commencing as of the date of full execution of this Agreement (the “Commencement
Date”) and continuing until October 31, 2009 or such later date to which the
Agreement is extended pursuant to Section 2 hereof (the “Expiration Date”), or
unless sooner terminated as provided in this Agreement (the “Employment
Period”).  As used in this Agreement, the term “Employment Period” shall also
include any periods for which this Agreement is extended pursuant to Section 2
hereof.

 

2. Extension. This Agreement may be extended beyond the Initial Expiration Date
for additional one year periods at the Company’s option. This Agreement shall be
automatically extended at the end of each Company fiscal year for an additional
one year term beyond its then Expiration Date unless the Company gives written
notice to the Employee not less than ten (10) days prior to the end of such
fiscal year that it elects not to extend the Agreement. (the “Non-Extension
Notice”). By way of example:

 

If the

 

 

 

Company Fails to

 

 

 

Give Non-Extension

 

Agreement Expiration Date

 

Notice Prior to

 

Automatically Extended to

 

October 21

 

October 31

 

2006

 

2010

 

2007

 

2011

 

2008

 

2012

 

 

Once the Company gives a Non-Extension Notice, this Agreement shall terminate at
the close of business on October 31 of the Company’s third fiscal year
succeeding the fiscal year in which the Non-Extension Notice was given. By way
of example, if the Non-Extension Notice is given in fiscal 2007 prior to
October 21 of such year, the Agreement shall terminate October 31, 2010.

 

3.   Duties.

 

a.               During the Employment Period, the Employee shall perform such
duties and exercise such powers relating to the Company as are commensurate with
those of a Director of Information Services and shall have such other duties and
powers as the Board of Directors or Management shall from time to time assign to
him, including by way of example, but not limitation, duties with respect to any
of the Company’s associated companies.  As used in this Agreement, the term
“Associated Companies” shall mean any company (i) of which not less than fifty
(50%) percent of the equity is beneficially owned by the Company or (ii) any
subsidiary of such company, if any.

 

b.              During the Employment Period, the Employee shall devote at least
90% of his working time during normal business hours and his best efforts and
ability to the business of the Company, shall faithfully and diligently perform
the duties of his employment with the Company and shall do all reasonably in his
power to promote, develop and extend the business of the Company.

 

c.               During the Employment Period, the Employee shall not, except as
a representative of the Company or with the written consent of the Company, be
directly or indirectly engaged, concerned or interested in the conduct of any
other business competing or likely to compete with the Company; provided, that
notwithstanding anything contained in this Agreement to the contrary, the
Employee shall not be precluded from devoting a reasonable amount of his time
to:

 

i.

Serving with the prior written approval of the Company as a director or member
of a committee of any organization involving no conflict of interest with the
business of the Company;

 

 

ii.

Managing his personal investments; provided, that such activities shall not
materially interfere with the Employee’s performance of his duties hereunder;
and

 

1

--------------------------------------------------------------------------------


 

iii.

Participating in the management and maintenance of his privately held consulting
service corporations (CH Consulting Services and MD Management & Support
Services, Inc.), providing that such management and maintenance services do not
interfere with the further terms and conditions of this Agreement.

 

d.              The Employee shall be employed at the offices of the Company
located in Elmwood Park, New Jersey; provided that the Employee acknowledges and
agrees that the proper performance of these duties may make it necessary to
spend reasonable periods of time in other parts of the country.

 

4.   Compensation.

 

a.               During the Employment Period, the Company shall pay the
Employee as compensation for his services under this Agreement, a minimum Base
compensation at an annual rate of Four Hundred Thousand ($400,000) Dollars (the
“Base Compensation”).  The Base Compensation shall be payable in equal
installments in accordance with regular payroll procedures established by the
Company.  At the appropriate time thereafter at least once during each fiscal
year, the Company will consider increasing the Employee’s compensation under
this Agreement, based upon the performance of the Company and of the Employee
during the fiscal year with such increase, if granted, taking effect as of the
date determined by the Company.

 

b.              The Company shall lease and insure, either under the Company’s
policy or by reimbursement to the Employee, an automobile for the benefit of the
Employee.  The Company shall be responsible for maintenance, gasoline, repair
and all other such costs but only to the extent such expenses relate to business
use of the automobile.  At the end of the lease term, or in the event of the
termination of this Agreement for any reason, including non-renewal, the
Employee shall have the following options:

 

i.

Surrender the automobile to the Company;

 

 

ii.

Assume the Company’s lease payment obligation; or

 

 

iii.

Exercise the purchase option of the lease, if any.

 

c.               The Company shall promptly pay or reimburse the Employee for
all expenses incurred by the Employee in the performance of his duties under
this Agreement.  Such expenses shall be limited to reasonable out-of-pocket
expenses necessarily and actually incurred by the Employee in the performance of
his duties; provided that (i) the expenses have been detailed on a form
acceptable to the Company and submitted to the Company for review and approval
and (ii) appropriate supporting documentation is submitted together with the
approved expense form.

 

d.              The Employee shall be entitled to participate in any fringe
benefit and bonus plans available to the Company’s employees as in effect from
time to time, to the extent the Employee may be eligible to do so under the
applicable provisions of the plans including but not limited to pension, profit
sharing, stock option and similar plans and life and medical insurance plans or
coverage maintained by the Company for senior personnel and/or all personnel.

 

e.               The Employee shall be entitled to such vacation, personal time
and holidays as he is eligible for under the Company’s Employment and Personnel
Policy as the same presently exists or may hereafter be amended.

 

f.                 Notwithstanding the provisions of subparagraph (a) of this
section 4, the Employee shall also be entitled to a percentage increase in his
Base Compensation as in effect on June 30 of each year that this Agreement is in
effect, equal to the percentage increase in the Consumer Price Index – All Items
for the New York metropolitan area (or any successor index) for such month of
June as compared to such Consumer Price Index for the month of June in the
immediately preceding year.  Any such increase shall be effective on the next
following February 1.  No adjustments shall be made for a decrease in such
Index.

 

5.   Disability.  If during the Employment Period, the Employee shall incur a
Total Disability then, subject to the earlier termination of this Agreement or
the earlier termination of the disability, the Company shall compensate the
Employee as provided in subparagraphs (a), (b), (c) and (d) of this Section 5.

 

a.               For the month in which the Employee incurs the total
disability, and for the following twelve (12) months of the disability, the
Company shall compensate the Employee at a rate equal to his then current Base
Compensation.

 

b.              For a period of three (3) months commencing upon the termination
of the period described in subparagraph (a), the Company shall not pay Employee
any portion of his Base Compensation and Employee shall be on an unpaid leave of
absence.

 

c.               If the Employee’s disability shall terminate at any time prior
to the expiration of the period described in subparagraph (b) of this Section 5,
then the Employee shall return to full and active employment with the Company
under the terms of this Agreement; provided that if he shall again become
disabled within a period of three (3) months after such return, and such
disability is related to his original disability, then the Employee shall be
deemed to have been continuously disabled from the date he incurred the original
disability.

 

d.              Upon expiration of the three (3) month period described in
subparagraph (b) of this Section 5, the employment of Employee shall terminate,
unless an additional leave of absence is granted by the Company, in which event
the employment of the Employee shall terminate upon the expiration of the
additional leave of absence.

 

2

--------------------------------------------------------------------------------


 

e.               In the event the Employee shall incur a Partial Disability then
during the period of the Partial Disability, the Employee’s Base Compensation
shall be equitably adjusted according to the time that he is able to devote to
the affairs of the Company.

 

f.                 In addition to the foregoing, the Employee shall be entitled
to receive the amounts, if any, as may be payable to him by reason of his
disability under policies of insurance maintained by the Company.

 

g.              As used in this Agreement, the term “Total Disability” shall
mean disability such that, for physical or mental reasons, the employee is
unable to perform any of his usual duties to the Company on a full-time basis. 
As used in this Agreement, the term “Partial Disability” shall mean a
disability, such that for physical or mental reasons, the Employee is unable to
perform all of his usual duties to the Company on a full-time basis.

 

6.   Termination.

 

a.               Termination by Death.  If the Employee dies during the
Employment Period, the Company’s obligations under this Agreement shall
terminate six (6) months after the date of death and the Employee’s estate shall
be entitled to all arrearages of Base Compensation and expenses.  In addition,
the Employee’s estate (or such other named beneficiary) shall be entitled to the
amounts, if any, as may be payable to his estate or beneficiaries under policies
of insurance maintained by the Company.

 

b.              Termination for Cause.  This Agreement and the Employee’s
employment with the Company may be terminated for Cause at any time in
accordance with subparagraph (d) of this Section 6.  In the event this Agreement
is terminated for Cause, the Employee shall be entitled to all arrearages of
Base Compensation and expenses through the Date of Termination but shall not be
entitled to further compensation.  As used in this Agreement, and without
limitation, the term “Cause” shall mean:

 

i.

An act or acts of dishonesty constituting criminal acts by the Employee
resulting or intending to result directly or indirectly in gain to or personal
enrichment of the Employee at the Company’s expense;

 

 

ii.

The commission of any crime involving fraud, embezzlement or theft by the
Employee;

 

 

iii.

The Employee’s material breach of this Employment Agreement.

 

c.               Termination at the Option of the Employee.  This Agreement and
the Employee’s employment with the Company may be terminated at any time, at the
election of the Employee, for Good Reason in accordance with subparagraph (d) of
this Section 6.  In the event this Agreement is terminated for Good Reason, the
Employee shall be paid during the remainder of the Employment Period (computed
without giving effect to the earlier termination hereunder), his Base
Compensation (other than due to Partial Disability) at the rate in effect as of
the Date of Termination, and shall continue to be entitled to employee benefits
as if he were still employed by the Company, until completion of such Employment
Period (computed without giving effect to the earlier termination hereunder). 
As used in the Agreement, and without limitation, the term “Good Reason” shall
mean:

 

i.

The assignment to the Employee of duties inconsistent with the office of
Director of Information Services of the Company or his then current office,
removal of the Employee from such office or substantial reduction in the nature
or status of the Employee’s then current responsibilities;

 

 

ii.

The reduction of the Employee’s then current Base Compensation (other than due
to Partial Disability);

 

 

iii.

The relocation of the Company’s principal executive offices to a location more
than fifty (50) miles from the Company’s current principal executive offices or
the transfer of the Employee to a place other than the Company’s principal
executive offices (excepting required travel on the Company’s business in a
manner substantially similar to the Employee’s then current travel obligations);
and

 

 

iv.

The failure by the Company to provide the Employee with the benefits at least as
favorable as those in which the Employee was then participating.

 

d.              Notice of Termination.  Any purported termination of the
Employee’s employment shall be communicated by a written notice of termination
to the other party hereto and shall specify the Date of Termination (the “Notice
of Termination”).  Such notice shall indicate a specified termination provision
in this Agreement which is relied upon, recite the facts and circumstances
claimed to provide the basis for such termination and specify the Date of
Termination.  As used in this Agreement, the term “Date of Termination” shall
mean the date specified in the Notice of Termination, which date shall not be
less than thirty (30) days nor more than sixty (60) days from the date the
Notice of Termination is given.  If within thirty (30) days from the date the
Notice of Termination is given, the party receiving such notice notifies the
other party that a dispute exists concerning such termination, the Date of
Termination shall be the date on which the dispute is finally resolved.  The
Date of Termination shall be extended by notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence.  Notwithstanding the pendency of any
such dispute, the Company will continue to pay the Employee his full Base
Compensation in effect as of the date of the Notice of Termination and continue
the Employee as a participant in all compensation, benefit and insurance plans
in which he was participating at such date, until the dispute is finally
resolved.  Amounts paid under this subparagraph (d) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

 

3

--------------------------------------------------------------------------------


 

7.   Change in Control.  In the event of a Change in Control and, as a result of
such Change in Control, the Employee is terminated without Cause or the Employee
elects within a reasonable time thereafter to terminate his employment as a
result of such Change in Control, then the Employee shall receive the following
benefits:

 

a.                                       The Company shall pay to the Employee
his full Base Compensation at the rate in effect at the time of the Notice of
Termination through the Date of Termination.

 

b.                                      In lieu of any further Base Compensation
payments for periods subsequent to the Date of Termination, the Company shall
pay to the Employee as severance pay not later than the tenth business day
following the Date of Termination, a lump sum payment (the “Severance Payment”)
equal to 2.99 times the average of the annual Compensation which was payable by
the Company and includible in the Employee’s gross income for federal income tax
purposes for the five (5) calendar years, or for the portion of such period
during which the Employee was actually employed by the Company if the Employee
has been employed by the Company for less than five (5) calendar years,
preceding the earlier of the calendar year in which a Change in Control occurred
or the calendar year of the Date of Termination (the “Base Period”).  Such
average shall be determined in accordance with the provisions of
Section 280G(d) of the Internal Revenue Code of 1986 as amended (the “Code”). In
no event shall such “average” exceed the annual Compensation payable by the
Company and includible in the Employee’s gross income for federal income tax
purposes for the calendar year preceding the earlier of the calendar year in
which a Change of Control occurred or the calendar year of the Date of
Termination. As used in this Agreement, the term “Compensation” shall mean and
include every type and form of compensation includible in the Employee’s gross
income in respect of his employment by the Company including compensation income
recognized as a result of the exercise of stock options or sale of the stock so
acquired, except to the extent otherwise provided in Congressional or Joint
Committee Reports or temporary or final regulations interpreting
Section 280G(d) of the Code.

 

c.                                       The Severance Payment shall be reduced
by the amount of any other payment or the value of any benefit received or to be
received by the Employee in connection with the termination of his employment or
contingent upon a Change in Control (whether payable pursuant to the terms of
this Agreement, any other plan, agreement or arrangement with the Company)
unless (i) the Employee shall have effectively waived his receipt or enjoyment
of such payment or benefit prior to the date of payment of the Severance
Payment, (ii) in the opinion of tax counsel selected by the Company such other
payment or benefit does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code, or (iii) in the opinion of such tax counsel,
the Severance Payment (in its full amount or as partially reduced, as the case
may be) plus all other payments or benefits which constitute “parachute
payments” within the meaning of Section 280G(b)(2) of the Code are reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4) of the Code, and such payments are deductible by the
Company.  The value of any non-cash benefit or any deferred cash payment shall
be determined by the Company in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.

 

d.                                      Except to the extent that Congressional
or Joint Committee Reports or temporary or final regulations interpreting
Section 280G of the Code specify that such payments would result, under
subsection (c) above, in a reduction in the Severance Payment:

 

i.

The Company shall pay to the Employee, not later than the tenth business day
following the Date of Termination, a lump sum amount equal to the sum of (x) any
bonus compensation which has been allocated or awarded for a fiscal year
preceding the Date of Termination but has not yet been paid, and (y) a pro rata
portion of any bonus compensation which the Employee has earned for the fiscal
year in which the Date of Termination occurs determined by multiplying the
Employee’s prior years’ bonus compensation by a fraction equal to the number of
full calendar months in the fiscal year prior to the Date of Termination over
twelve.

 

 

ii.

The Company shall also pay all legal fees and expenses incurred by the Employee
as a result of such termination (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement).

 

e.                                       If it is established pursuant to a
final determination of a court or an Internal Revenue Service proceeding that,
notwithstanding the good faith of the Employee and the Company in applying the
terms of this Section 8, the aggregate “parachute payments” paid are in an
amount that would result in any portion of such “parachute payments” not being
deductible by the Company by reason of Section 280G of the Code, then the
Employee shall have an obligation to pay the Company upon demand an amount equal
to the sum of (i) the portion of the aggregate “parachute payments” paid that
would not be deductible by reason of Section 280G of the Code and (ii) interest
on the amount set forth in clause (i) of this sentence at the applicable Federal
rate (as defined in Section 1274(d) of the Code) from the date of receipt of
such excess until the date of such payment.

 

f.                                         As used in the Agreement, the term
“Change in Control” shall mean a change in control of a nature

 

4

--------------------------------------------------------------------------------


 

that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A issued under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) as in effect as of the date hereof (regardless of whether
or not a Proxy Statement is being filed pursuant to such Regulation at such
time), or if Item 6(e) is no longer in effect, any subsequent regulation issued
under the Exchange Act for a similar purpose, whether or not the Company is
subject to such reporting requirements; provided, that without limitation, such
a change in control shall be deemed to have occurred if:

 

i.

any “Person” other than the Employee is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities;

 

 

ii.

during any period of two consecutive fiscal years (not including any period
prior to the date of the Agreement), individuals who at the beginning of such
period constitute the Board of Directors, and any new director, whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for elections was previously approved, cease for any reason to
constitute a majority of the Board; or

 

 

iii.

the business of the Company is disposed of by the Company pursuant to a
liquidation, sale of assets of the Company, or otherwise.

 

8.   Confidential Information.  The Employee acknowledges an obligation of
confidentiality to the Company and shall not divulge, disclose or communicate
any trade secret, private or confidential information or other proprietary
knowledge of the Company or its associated companies obtained or acquired by him
while so employed.  This restriction shall apply after the termination of
Employee’s employment without limit in point of time but shall cease to apply to
information or knowledge which may come into the public domain or whose
disclosure may be required by law or court order or pursuant to the written
consent of the Company.

 

9.   Return of Information.  Upon termination of employment, the Employee agrees
to not take with him and to deliver to the Company all records, notes, data,
memoranda, models, equipment, blueprints, drawings, manuals, letters, reports
and all other materials of a secret or confidential nature relating to the
business of the Company which are in possession or control of the Employee.

 

10. General Provisions.

 

a.               This Agreement contains the entire transaction between the
parties, and there are no other representations, warranties, conditions or
agreements relating to the subject matter of this Agreement.

 

b.              The waiver by any party of any breach or default of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

c.               This Agreement may not be changed orally but only by an
Agreement in writing duly executed on behalf of the party against which
enforcement of any waiver, change, modification, consent or discharge is sought.

 

d.              This Agreement shall be binding upon and be enforceable against
the Company and its successors and assigns.  Insofar as the Employee is
concerned, this Agreement is personal and cannot be assigned.

 

e.               This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

f.                 This Agreement shall be construed pursuant to and in
accordance with the laws of the State of New Jersey.

 

g.              If any term or provision of this Agreement is held or deemed to
be invalid or unenforceable, in whole or in part, by a court of competent
jurisdiction, this Agreement shall be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement.

 

h.              Any dispute, grievance or controversy arising under or in
conjunction with this Agreement shall be referred to the Board of Directors of
the Company and shall be dealt with by personal discussion, and if not
satisfactorily resolved, shall be submitted under the Rules of the American
Arbitration Association of New York City.

 

i.                  Any consent of the Company required under this Agreement
shall not be unreasonably withheld or delayed.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

COMPANY:

 

Bio-Reference Laboratories, Inc.

 

 

 

 

 

S/ Marc D. Grodman

 

 

By: Marc D. Grodman, President

 

Duly Authorized

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

S/ Richard L. Faherty

 

 

Richard L. Faherty

 

6

--------------------------------------------------------------------------------